                   Case 19-11689-JTD             Doc 483       Filed 11/18/19      Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11
In re:
                                                              Case No. 19-11689 (JTD)
THG Holdings LLC, et al.,                                     (Jointly Administered)

                                                              Hearing Date: November 26, 2019 at 2:00 p.m.
                                                              Objections Due: November 18, 2019 at 4:00 p.m. 1
                             Debtors.



        UNITED STATES TRUSTEE’S OBJECTION TO CONFIRMATION OF THE
       COMBINED DISCLOSURE STATEMENT AND JOINT CHAPTER 11 PLAN OF
       LIQUIDATION PROPOSED BY THE DEBTORS, DIP AGENT AND OFFICIAL
                   COMMITTEE OF UNSECURED CREDITORS

           Andrew R. Vara, the Acting United States Trustee for Region 3 (the “U.S. Trustee”),

through his undersigned counsel, files this objection (the “Objection”) to Confirmation of the

Combined Disclosure Statement and Joint Chapter 11 Plan of Liquidation Proposed by the

Debtors, DIP Agent and Official Committee of Unsecured Creditors (the “Plan”), and in support

of his Objection, respectfully states as follows:

           1.       Pursuant to (i) 28 U.S.C. § 1334; (ii) applicable order(s) of the United States District

Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a); and (iii) 28 U.S.C. §

157(b)(2)(A), this Court has jurisdiction to hear and determine this Objection.

           2.       Under 28 U.S.C. § 586, the U.S. Trustee is charged with overseeing the

administration of Chapter 11 cases filed in this judicial district. This duty is part of the U.S.

Trustee’s overarching responsibility to enforce the bankruptcy laws as written by Congress and




1
    The objection deadline was extended by agreement of the parties.
                Case 19-11689-JTD         Doc 483      Filed 11/18/19      Page 2 of 6



interpreted by the courts. See Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d

498, 500 (6th Cir. 1990) (describing the U.S. Trustee as a “watchdog”).

         3.     Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard on this Objection.

See United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294,

295-96 (3d Cir. 1994) (noting that U.S. Trustee has “public interest standing” under 11 U.S.C. §

307, which goes beyond mere pecuniary interest).

                                          BACKGROUND

         4.     On July 30, 2019, the Debtors filed their voluntary chapter 11 petitions in this

Court.

         5.     On August 8, 2019, the U.S. Trustee appointed an official committee of unsecured

creditors (the "Committee") in these cases.

         6.     On October 4, 2019, the Debtors filed the Plan (Docket No. 321), along with a

motion to shorten notice of the hearing to approve solicitation procedures (Docket No. 323).

         7.     On October 16, 2019, the Court entered an order approving the disclosures

contained in the Plan on an interim basis (Docket No. 370).

         8.      As referenced in its title, the Plan is a liquidating plan. See also Plan section 10.3.

         9.     Section 10.4 of the Plan provides:

         10.4 Injunction.

         (a) The Confirmation Order shall provide, among other things, that all Entities
         who have held, hold or may hold Claims against or Interests in the Debtors are,
         with respect to any such Claims or Interests, permanently enjoined from and after
         the Confirmation Date from taking any of the following actions (other than
         actions to enforce any rights or obligations under this Plan): (i) commencing,
         conducting or continuing in any manner, directly or indirectly, any suit, action or
         other proceeding of any kind (including any proceeding in a judicial, arbitral,
         administrative or other forum) against the Debtors, the Liquidating Trust, the
         Liquidating Trustee or any of their property; (ii) enforcing, levying, attaching

                                                   2
              Case 19-11689-JTD         Doc 483     Filed 11/18/19     Page 3 of 6



       (including any prejudgment attachment), collecting or otherwise recovering by
       any manner or means, whether directly or indirectly, any judgment, award, decree
       or order against the Debtors, the Liquidating Trust, the Liquidating Trustee or any
       of their property; (iii) creating, perfecting or otherwise enforcing in any manner,
       directly or indirectly, any encumbrance of any kind against the Debtors, the
       Liquidating Trust, the Liquidating Trustee or any of their property; (iv) asserting
       any right of setoff, directly or indirectly, against any obligation due the Debtors,
       the Liquidating Trust, the Liquidating Trustee or any of their property, except as
       contemplated or allowed by this Plan; (v) acting or proceeding in any manner, in
       any place whatsoever, that does not conform to or comply with the provisions of
       this Plan; and (vi) prosecuting or otherwise asserting any right, claim or cause of
       action released pursuant to this Plan, including, without limitation, any right,
       claim or cause of action against an Exculpated Party that has been exculpated
       pursuant to Section 10.5 of this Plan; provided, however, that the injunction
       provided in this section shall neither bar any Entity from asserting any defense in
       an action commenced by or on behalf of any of the Debtors or the Liquidating
       Trust, nor prohibit any Entity from asserting any right expressly preserved or
       contemplated by this Plan. The injunction provided for in this section shall be
       limited in all respects to the breadth of the releases and exculpations granted in
       this Plan.

       (b) By accepting distributions pursuant to this Plan, each holder of an Allowed
       Claim will be deemed to have specifically consented to the Injunctions set forth in
       this Section.

                                             ARGUMENT

The Injunction Provision Violates Section 1141(d)(3)

       10.     Section 10.3. of the Plan, No Discharge of Debtors, states that “pursuant to section

1141(d)(3) of the Bankruptcy Code, confirmation will not discharge Claims against the Debtors;

provided, however, that no Holder of any Claim or Interest may, on account of such Claim or

Interest, seek or receive any payment or other Distribution from, or seek recourse against, any of

the Estates, the Liquidating Trust, the Liquidating Trustee and/or their respective successors,

assigns and/or property except as expressly provided in this Plan.”

       11.     Notwithstanding the language in Section 10.3, Section 10.4 of the Plan contains an



                                                3
                 Case 19-11689-JTD             Doc 483         Filed 11/18/19         Page 4 of 6



injunction provision that violates Section 1141(d)(3) 2 of the Bankruptcy Code. The language of

Section 10.4 of the Plan has the same effect as a discharge as set forth in Section 524 of the

Bankruptcy Code. 3        Section 10.4 would permanently enjoin all Entities from enforcing or

collecting any judgment they may have against the Debtors. Section 10.4 would also have the

effect of enjoining all Entities from commencing or continuing any action or proceeding against

the Debtors. These are the effects of a discharge under Section 524(a). Thus, because Section

10.4 would effect a discharge that Section 1141(d)(3) of the Bankruptcy Code expressly prohibits

in liquidating plans, the Plan fails to satisfy Section 1129(a)(1) of the Bankruptcy Code and cannot

be confirmed.




       2
         Section 1141(d)(3) of the Bankruptcy Code provides that:
        The confirmation of a plan does not discharge a debtor if-
       (A) the plan provides for the liquidation of all or substantially all of the property of the estate;
       (B) the debtor does not engage in business after consummation of the plan; and
       (C) the debtor would be denied a discharge under section 727 (a) of this title if the case were a case under
       chapter 7 of this title.


       3
           Section 524 of the Bankruptcy Code provides that:

        (a) A discharge in a case under this title—

       (1) voids any judgment at any time obtained, to the extent that such judgment is a determination of the
       personal liability of the debtor with respect to any debt discharged under section 727, 944, 1141, 1192,
       1228, or 1328 of this title, whether or not discharge of such debt is waived;

       (2) operates as an injunction against the commencement or continuation of an action, the employment of
       process, or an act, to collect, recover or offset any such debt as a personal liability of the debtor, whether or
       not discharge of such debt is waived; and

       (3) operates as an injunction against the commencement or continuation of an action, the employment of
       process, or an act, to collect or recover from, or offset against, property of the debtor of the kind specified
       in section 541(a)(2) of this title that is acquired after the commencement of the case, on account of any
       allowable community claim, except a community claim that is excepted from discharge under section 523,
       1192, 1228(a)(1), or 1328(a)(1), or that would be so excepted, determined in accordance with the
       provisions of sections 523(c) and 523(d) of this title, in a case concerning the debtor’s spouse commenced
       on the date of the filing of the petition in the case concerning the debtor, whether or not discharge of the
       debt based on such community claim is waived.


                                                          4
               Case 19-11689-JTD          Doc 483      Filed 11/18/19      Page 5 of 6



        12.     Confirmation should be denied unless Section 10.4 is amended to enjoin only

actions against assets to be distributed pursuant to the Plan.

Objections to Claims

        13.     Section 12.4 of the Plan, Objections to and Estimation of Claims, improperly

deems claims to be disallowed without the requirement that an objection first be filed seeking to

disallow such claims. Section 12.4 provides in pertinent part that “[e]xcept as otherwise

provided in this Plan, all Proofs of claim filed after the Effective Date shall be Disallowed and

forever barred, estopped, and enjoined from assertion, and shall not be enforceable against the

Debtors, the Estates or the Liquidating Trustee, without the need for any objection by the

Liquidating Trustee or any further notice to or action, order, or approval of the Court.”

        14.     Bankruptcy Code section 502(a) provides that, “a claim or interest, proof of which

is filed under section 501 of this title, is deemed allowed, unless a party in interest. . . objects.”

Section 12.4 of the Plan also fails to account for the possibility that a party may seek permission

to file a claim after the applicable claims bar date. Bankruptcy Code section 1129(a)(1) provides

that, "[t]he court shall confirm a plan only if all of the following requirements are met: (1) the

plan complies with the applicable provisions of this title." In order to be confirmable, Section

12.4 of the Plan needs to be modified to comply with the requirements of the Bankruptcy Code.




                                                   5
              Case 19-11689-JTD          Doc 483     Filed 11/18/19     Page 6 of 6



       WHEREFORE, the U.S. Trustee respectfully requests that the Court deny confirmation of

the Plan as drafted and grant any such other and further relief that the Court deems just and proper.

                                              Respectfully submitted,


                                              ANDREW R. VARA
                                              ACTING UNITED STATES TRUSTEE
                                              REGION 3

Dated: November 18, 2019                      BY: /s/ Jane M. Leamy
                                                  Jane M. Leamy, Esq. (No. 4113)
                                                  United States Department of Justice
                                                  Office of the United States Trustee
                                                  J. Caleb Boggs Federal Building
                                                  844 N. King Street, Room 2207, Lockbox 35
                                                  Wilmington, DE 19801
                                                  (302) 573-6491




                                                 6
